In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00087-CV



            M. NEIL CUMMINGS, Appellant

                           V.

          CLEO PATRICIA SHELBY, Appellee



         On Appeal from the 102nd District Court
                 Bowie County, Texas
             Trial Court No. 13C0842-102




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION
       M. Neil Cummings, appellant, has filed a motion seeking to dismiss his appeal. Pursuant

to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted. See TEX. R.

APP. P. 42.1(a)(1).

       We dismiss this appeal.



                                            Josh R. Morriss, III
                                            Chief Justice

Date Submitted:       October 8, 2013
Date Decided:         October 9, 2013




                                               2